DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 3-4, 6-8, 13, 22, 25-28, 30, 32-33  have been canceled.
Claims 1-2 have been amended. 
Claims 1-2, 5, 9-12, 14-20, 21, 23, 24, 29, 31 are pending. 
Claims 21, 23-24, 29, 31 have been withdrawn from consideration. 
Claims 1-2, 5, 9-12, 14-20 are consideration with species election of SEQ ID NO: 28, Gallid Herpes virus (Marek’s disease virus) are considered. 
        Rejoinder Practice 
Claims 1-2, 5, 9-12, 14-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 23-24, 29 and 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.            
        Claim Objections
Claim 1 is objected to because of the following informalities:  please delete the typo on line 4 “wherein the mutations,” which are redundant repeat. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been removed necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 102
The rejection of Claims 1, 5, 9-12 and 14-15 under 35 U.S.C. 102 (a) (1) as being anticipated by Spatz et al. (Journal of General Virology 2007, Vol. 88, pp. 1080-1096) has been withdrawn necessitated by Applicants’ amendment. 
  The rejection of Claims 1, 5, 9-12 and 14-15 under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. (Arch Virol. 2012, Vol. 157, pp. 177-183) has been withdrawn necessitated by Applicants’ amendment.
The rejection of Claims 1, 5, 9-12, 14-17 and 19 under 35 U.S.C. 102 (a) (1) as being anticipated by Liu et al. (Virologica Sinica, provided as an Abstract only by 2006 of document in Vol. 21, No. 3, pp. 257-260) has been withdrawn necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 103
The rejection of Claims  16, 17, 19 under 35 U.S.C. 103 as being unpatentable over Spatz et al. (Journal of General Virology 2007, Vol. 88, pp. 1080-1096) and further in view of US Patent No. 6,632,664B1 to Saitoh et al. has been withdrawn necessitated by Applicants’ amendment.
The rejection of Claims 16-20 under 35 U.S.C. 103 as being unpatentable over Spatz et al. (Journal of General Virology 2007, Vol. 88, pp.1080-1096) and further in view of US Patent Application No. 20130101619A1 to Cook et al.  has been withdrawn necessitated by Applicants’ amendment.
Double Patenting 
The rejection of Claims 1-2, 5, 9-12, 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 14, 6, 9-17 of copending Application No. 16,868,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are overlapping.
         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art teaches or suggests a variant herpesvirus or alphaherpes virus particle comprising at least one mutation in a UL37 protein, wherein said UL28 protein has at least 90% sequence identity to SEQ ID NO: 28, wherein said at least one mutation is at one or more amino acid positions selected from the group consisting of Q376, D424, Q427, Q482, and R486.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 5, 9-12, 14-20, 21, 23, 24, 29 and 31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648